UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22668 FactorShares Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) SR Services, LLC 300 Delaware Ave, Suite 800 Wilmington, DE19801 (Name and address of agent for service) (877) 756-PURE Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period: September 30, 2013 Item 1. Reports to Stockholders. Annual Report September 30, 2013 PureFunds™ ISE Diamond/Gemstone ETF Ticker: GEMS PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF Ticker: SILJ PureFunds™ ISE Mining Service ETF Ticker: MSXX 2 PureFundsTM ETFs TABLE OF CONTENTS September 30, 2013 Page Shareholders’ Letter 2 Growth of $10,000 4 Portfolio Allocation 7 Schedules of Investments 8 Statements of Assets and Liabilities 13 Statements of Operations 14 Statements of Changes in Net Assets 15 Financial Highlights 18 Notes to the Financial Statements 21 Report of Independent Registered Public Accounting Firm 26 Frequency Distribution of Premiums and Discounts 27 Expense Examples 28 Trustees and Officers Table 29 Federal Tax Information 31 Information About the Portfolio Holdings 32 Information About Proxy Voting 32 Privacy Policy 32 3 PureFundsTM ETFs Shareholders’ Letter As of September 30, 2013 DEAR SHAREHOLDERS: The economy continues to recover.Fueled by unprecedented injections of central bank liquidity and an improving economy, the S&P 500 Index posted a 17.91% gain from January 1, 2013 through the third quarter ended September 30, 2013, the fiscal year end for the PureFunds ETFs.This is the first year-end reporting since the launch of the three PureFunds ETFs on November 29, 2012.In the commodity sector, there was an overall decline in prices for the third quarter of 2013, which resulted in a -19.97% decline in spot Gold prices and a -28.58% decline in spot Silver prices from January 1, 2013 through September 30, 2013.The weakness in the commodity markets was also reflected in negative returns in the NAV for two of the PureFunds ETFs, with the PureFunds ISE Diamond/Gemstone ETF increasing 2.47% while the PureFunds ISE Mining Service ETF decreased -22.70% and the PureFunds ISE Junior Silver ETF experiencing the largest negative return of -41.39% from January 1, 2013 through September 30, 2013. As constructed, the PureFunds ETFs are being impacted by the weakness in the commodity markets.Although the performances for two funds for the Reporting Period were negative, they are all reacting in line with those commodity markets for which their businesses directly rely upon and are experiencing the correlation they were intended to track. As an innovator of ETF concepts, PureFunds ETFs were designed to provide the market with easy access to niche natural resource sectors through Pure-Play ETFs.We seek to provide the market with attractive investment opportunities in sectors that traditionally have been difficult to invest in.You will find additional information on the PureFunds ETFs in the enclosed September 30, 2013 Annual Report. On behalf of the PureFunds ETFs, I thank you for your continued support. Sincerely, Samuel Masucci, III President 4 PureFundsTM ETFs Investing involves risk, including the possible loss of principal. Shares of any ETF are bought and sold at market price (not NAV) and are not individually redeemed from the Fund. Brokerage commissions will reduce returns. Narrowly focused investments typically exhibit higher volatility. The mining industry is highly volatile due to significant fluctuation in the prices of commodities, as well as political and regulatory developments. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. These risks are greater for investments in emerging markets. The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual issuer volatility than a diversified fund. Funds that are less diversified across countries or geographic regions are generally riskier than more geographically diversified funds and risks associated with such countries or geographic regions may negatively affect a Fund. Investments in small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. The PureFunds ISE Diamond/Gemstone ETF is subject to risks associated with demand and supply of gemstones in the form of jewelry/investments as well as industrial uses. Changes in consumer taste, consumer confidence, man-made alternatives, and spending among this segment of the population may have an adverse impact on the sale of gemstones in the market. The PureFunds ISE Mining Service ETF is subject to risks associated with adverse market conditions, increased competition, environmental concerns, fluctuations in commodity prices and supply and demand of hard commodities, decreased metals demand and the success of exploration projects. Legal or regulatory changes, as well as changes in government policies towards metals, could also adversely impact the mining services sector and therefore Fund performance. The PureFunds ISE Junior Silver ETF is subject to risks associated with the worldwide price of silver and the costs of extraction and production. Worldwide silver prices may fluctuate substantially over short periods of time, so the Fund's share price may be more volatile than other types of economic conditions, tax treatment, government regulation and intervention, and world events in the regions in which the companies operate. The price of equity securities of silver mining companies and silver may not always be closely correlated. The Funds' return may not match or achieve a high degree of correlation with the return of the Underlying Index. To the extent a Fund utilizes a sampling approach, it may experience tracking error to a greater extent than if a Fund had sought to replicate the Index. The Fund invests in some economies that are heavily dependent upon trading with key partners. Any reduction in this trading may cause an adverse impact on the economy in which the Fund invests. Funds that are less diversified across countries or geographic regions, such as Africa, Latin America, and Australia, are generally riskier than more geographically diversified funds and risks associated with such countries or geographic regions may negatively affect a Fund. Foreign countries can privatize entities and industries. Privatized entities may lose money or be re-nationalized. Any reduction in trading with key partners may cause an adverse impact on the economy in which the Fund invests. Past performance does not guarantee future results. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. It is not possible to invest directly in an index. The opinions expressed above are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Must be preceded or accompanied by a current prospectus. 5 PureFundsTM ETFs Total Returns Since Inception Period Ended September 30, 2013 (11/29/12) PureFunds™ ISE Diamond/Gemstone ETF (NAV) % PureFunds™ ISE Diamond/Gemstone ETF (Market) -2.95 % S&P 500 Index % ISE Diamond/Gemstone Index % The chart illustrates the performance of a hypothetical $10,000 investment made on November 29, 2012, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions of the redemption of fund shares.The chart assumes reinvenstment of capital gains and dividends. 6 PureFundsTM ETFs Total Returns Since Inception Period Ended September 30, 2013 (11/29/12) PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF (NAV) -41.45 % PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF (Market) -41.00 % S&P 500 Index % ISE Junior Silver (Small Cap Miners/Explorers) Index -41.50 % The chart illustrates the performance of a hypothetical $10,000 investment made on November 29, 2012, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions of the redemption of fund shares.The chart assumes reinvestment of capital gains and dividends. 7 PureFundsTM ETFs Total Returns Since Inception Period Ended September 30, 2013 (11/29/12) PureFunds™ ISE Mining Services ETF (NAV) -13.54 % PureFunds™ ISE Mining Services ETF (Market) -12.47 % S&P 500 Index % ISE Mining Services Index -15.15 % The chart illustrates the performance of a hypothetical $10,000 investment made on November 29, 2012, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions of the redemption of fund shares.The chart assumes reinvestment of capital gains and dividends. 8 PureFundsTM ETFs Portfolio Allocation As of September 30, 2013 Percentage of Net Assets PureFundsTM ISE Diamond/ Gemstone ETF PureFundsTM ISE Junior Silver (Small Cap Miners/Explorers) ETF PureFundsTM ISE Mining Service ETF Australia — Canada Chile — — China — — Hong Kong — — Indonesia — — Israel — — Japan — — Singapore — — South Africa — — Sweden — — United Kingdom — United States Short-Term and other Net Assets The accompanying notes are an integral part of these financial statements. 9 PureFundsTM ETFs PureFunds ISE Diamond/Gemstone ETF Schedule of Investments September 30, 2013 Shares Value COMMON STOCKS - 99.2% Canada - 20.4% Metals & Mining - 20.4% Archon Minerals Ltd. (a) $ Dominion Diamond Corporation (a) Lucara Diamond Corporation (a) Mountain Province Diamonds, Inc. (a) Peregrine Diamonds Ltd. (a) Shore Gold, Inc. (a) Stornoway Diamond Corporation (a) Total Metals & Mining Total Canada Hong Kong - 26.0% Specialty Retail - 24.6% Chow Sang Sang Holdings International Ltd. Chow Tai Fook Jewellery Group Ltd. Emperor Watch & Jewellery Ltd. Luk Fook Holdings (International) Ltd. Total Specialty Retail Textiles, Apparel & Luxury Goods - 1.4% Ming Fung Jewellery Group Ltd. (a) Total Textiles, Apparel & Luxury Goods Total Hong Kong Israel - 4.4% Machinery - 4.4% Sarin Technologies Ltd. Total Machinery Total Israel Japan - 6.0% Distributors - 2.5% Sakha Diamond Corporation Total Distributors Specialty Retail - 3.5% Tsutsumi Jewelry Company Ltd. Total Specialty Retail Total Japan United Kingdom - 26.8% Metals & Mining - 26.8% Anglo American PLC Firestone Diamonds PLC (a) Gem Diamonds Ltd. (a) Gemfields PLC (a) Paragon Diamonds Ltd. (a) Petra Diamonds Ltd. (a) Total Metals & Mining Total United Kingdom United States - 15.6% Internet Catalog & Retail - 4.4% Blue Nile, Inc. (a) Total Internet Catalog & Retail Specialty Retail - 11.2% Signet Jewelers Ltd. The accompanying notes are an integral part of these financial statements. 10 PureFundsTM ETFs PureFunds ISE Diamond/Gemstone ETF Schedule of Investments September 30, 2013 Shares Values Zale Corporation (a) Total Specialty Retail Total United States TOTAL COMMON STOCKS (Cost $971,667) Total Investments (Cost $971,667) - 99.2% Other Assets in Excess of Liabilities - 0.8% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 PureFundsTM ETFs PureFunds ISE Junior Silver (Small Cap Miners/Explorers) ETF Schedule of Investments September 30, 2013 Shares Market Value COMMON STOCKS - 99.3% Metals & Mining - 99.3% Australia - 3.1% Perilya Ltd. (a) $ Total Australia Canada - 92.1% Alexco Resource Corporation (a) Aurcana Corporation (a) Bear Creek Mining Corporation (a) Endeavour Silver Corporation (a) Excellon Resources, Inc. (a) Fortuna Silver Mines, Inc. (a) Great Panther Silver Ltd. (a) Impact Silver Corporation (a) International Minerals Corporation (a) Kootenay Silver, Inc. (a) MAG Silver Corporation (a) Mandalay Resources Corporation (a) Minco Silver Corporation (a) Mirasol Resources Ltd. (a) Revett Minerals, Inc. (a) Santacruz Silver Mining Ltd. (a) Scorpio Mining Corporation (a) Sierra Metals, Inc. (a) Silvercorp Metals, Inc. (a) SilverCrest Mines, Inc. (a) Trevali Mining Corporation (a) US Silver & Gold, Inc. (a) Total Canada United Kingdom - 1.1% Arian Silver Corp. (a) Total United Kingdom United States - 3.0% Golden Minerals Company (a) Silver Bull Resources, Inc. (a) Total United States Total Metals & Mining TOTAL COMMON STOCKS (Cost $2,412,943) Total Investments (Cost $2,412,943) - 99.3% Other Assets in Excess of Liabilities - 0.7% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 PureFundsTM ETFs PureFunds ISE Mining Service ETF Schedule of Investments September 30, 2013 Shares Value COMMON STOCKS - 98.7% Australia - 55.3% Commerical Services & Supplies - 8.3% Mineral Resources Ltd. $ Total Commerical Services & Supplies Construction & Engineering - 41.2% Ausdrill Ltd. Ausenco Ltd. Boart Longyear Ltd. Clough Ltd. (a) Forge Group Ltd. GR Engineering Services Ltd. MACA Ltd. MacMahon Holdings Ltd. (a) Mastermyne Group Ltd. Monadelphous Group Ltd. NRW Holdings Ltd. WDS Ltd. Total Construction & Engineering Machinery - 3.2% Bradken Ltd. Total Machinery Metals & Mining - 2.6% Imdex Ltd. Total Metals & Mining Total Australia Canada - 8.0% Metals & Mining - 8.0% Energold Drilling Corporation (a) Foraco International SA (a) Major Drilling Group International Inc. Orbit Garant Drilling Inc. (a) Total Metals & Mining Total Canada Chile - 5.7% Chemicals - 5.7% Enaex S.A. Total Chemicals Total Chile China - 4.2% Oil & Gas & Consumable Fuels - 4.2% China Coal Energy Company - Class H Total Oil & Gas & Consumable Fuels Total China Indonesia - 1.1% Oil & Gas & Consumable Fuels - 1.1% Delta Dunia Makmur Tbk PT (a) Total Oil & Gas & Consumable Fuels Total Indonesia Singapore - 2.1% Energy Equipment & Services - 2.1% The accompanying notes are an integral part of these financial statements. 13 PureFundsTM ETFs PureFunds ISE Mining Service ETF Schedule of Investments September 30, 2013 Shares Value Capital Drilling Ltd. (a) $ Total Energy Equipment & Services Total Singapore South Africa - 0.9% Metals & Mining - 0.9% Sentula Mining Ltd. (a) Total Metals & Mining Total South Africa Sweden - 8.0% Machinery - 8.0% Atlas Copco AB Total Machinery Total Sweden United States - 13.4% Construction & Engineering - 2.3% Layne Christensen Company (a) Total Construction & Engineering Machinery - 11.1% Joy Global, Inc. Terex Corporation (a) Total Machinery Total United States TOTAL COMMON STOCKS (Cost $983,531) Total Investments (Cost $983,531) - 98.7% Other Assets in Excess of Liabilities - 1.3% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 14 PureFundsTM ETFs Statements of Assets and Liabilities As of September 30, 2013 PureFundsTM ISE Diamond/ Gemstone ETF PureFundsTM ISE Junior Silver (Small Cap Miners/Explorers) ETF PureFundsTM ISE Mining Service ETF ASSETS Investments in securities, at value* $ $ $ Foreign currency* — — Cash Interest and dividends receivable Total Assets LIABILITIES Management fees payable Total Liabilities Net Assets $ $ $ NET ASSETS CONSIST OF: Paid-in Capital $ $ $ Undistributed (accumulated) net investment income (loss) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation (depreciation) on: Investments in securities ) ) Foreign currency and translation of other assets andliabilities in foreign currency — 2 57 Net Assets $ $ $ *Identified Cost: Investments in securities $ $ $ Foreign currency — — Shares Outstanding^ $ $ Net Asset Value, Offering and Redemption Price per Share $ $ $ ^ No par value, unlimited number of shares authorized The accompanying notes are an integral part of these financial statements. 15 PureFundsTM ETFs Statements of Operations For the period ended September 30, 20131 PureFundsTM ISE Diamond/ Gemstone ETF PureFundsTM ISE Junior Silver(Small Cap Miners/ Explorers)ETF PureFundsTM ISE Mining Service ETF INVESTMENT INCOME Income: Dividends $ $ $ Total Investment Income Expenses: Management fees Total Expenses Net Investment Income (Loss) (3,501 ) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net Realized Gain (Loss) on: Investments (98,737 ) (636,403 ) Net Change in Unrealized Appreciation (Depreciation) of: Investments in securities and foreign currency (667,963 ) (153,543 ) Net Realized and Unrealized Gain (Loss) on Investments (26,645 ) (1,304,366 ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) $ 1 Fund commenced operations on November 29, 2012. The information presented is for the period from November 29, 2012 to September 30, 2013. The accompanying notes are an integral part of these financial statements. 16 PureFundsTM ETFs Statement of Changes in Net Assets PureFundsTM ISE Diamond/ Gemstone ETF Period ended September 30, 20131 OPERATIONS Net investment income $ Net realized gain (loss) on investments and In-Kind Redemptions ) Net change in unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from capital transactions (a) Net increase (decrease) in net assets $ NET ASSETS Beginning of Period $ — End of Period $ Undistributed net investment income $ (a) Summary of share transactions is as follows: Period Ended September 30, 2013 Shares Amount Shares Sold $ Reinvested Dividends — — Shares Redeemed (50,000 ) (921,500 ) $ Beginning Shares — Ending Shares 1 Fund commenced operations on November 29, 2012. The information presented is for the period from November 29, 2012 to September 30, 2013. The accompanying notes are an integral part of these financial statements. 17 PureFundsTM ETFs Statement of Changes in Net Assets PureFundsTM ISE Junior Silver (Small Cap Miners/Explorers) ETF Period ended September 30, 20131 OPERATIONS Net investment loss $ ) Net realized gain (loss) on investments and In-Kind Redemptions ) Net change in unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from capital transactions (a) Net increase (decrease) in net assets $ NET ASSETS Beginning of Period — End of Period $ Undistributed net investment income $ (a) Summary of share transactions is as follows: Period Ended September 30, 2013 Shares Amount Shares Sold $ Reinvested Dividends — — Shares Redeemed (100,000 ) (1,476,000 ) $ Beginning Shares — Ending Shares 1 Fund commenced operations on November 29, 2012. The information presented is for the period from November 29, 2012 to September 30, 2013. The accompanying notes are an integral part of these financial statements. 18 PureFundsTM ETFs Statement of Changes in Net Assets PureFundsTM ISE Mining Service ETF Period ended September 30, 20131 OPERATIONS Net investment income $ Net realized gain (loss) on investments and In-Kind Redemptions Net change in unrealized appreciation (depreciation) of investments and foreign currency ) Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from capital transactions (a) Net increase (decrease) in net assets $ NET ASSETS Beginning of Period — End of Period $ Accumulated net investment loss $ ) (a) Summary of share transactions is as follows: Period Ended September 30, 2013 Shares Amount Shares Sold $ Reinvested Dividends — — Shares Redeemed (50,000 ) (1,193,500 ) $ Beginning Shares — Ending Shares 1 Fund commenced operations on November 29, 2012. The information presented is for the period from November 29, 2012 to September 30, 2013. The accompanying notes are an integral part of these financial statements. 19 PureFundsTM ETFs Financial Highlights For a capital share outstanding throughout the period PureFundsTM ISE Diamond/ Gemstone ETF Period Ended September 30, 20131 Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net investment income (loss) 2 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income ) Total distributions ) Net asset value, end of period $ Total Return %3 Ratios/Supplemental Data: Net assets at end of period (000’s) $ Expenses to Average Net Assets %4 Net Investment Income (Loss) to Average Net Assets %4 Portfolio Turnover Rate 38 %3 1 Commencement of operations on November 29, 2012. 2 Calculated based on average shares outstanding during the period. 3 Not annualized. 4 Annualized. The accompanying notes are an integral part of these financial statements. 20 PureFundsTM ETFs Financial Highlights For a capital share outstanding throughout the period PureFundsTM Junior Silver (Small Cap Miners/Explorers) ETF Period Ended September 30, 20131 Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net investment income (loss) 2 ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Net asset value, end of period $ Total Return -41.45 %3 Ratios/Supplemental Data: Net assets at end of period (000’s) $ Expenses to Average Net Assets %4 Net Investment Income (Loss) to Average Net Assets -0.21 %4 Portfolio Turnover Rate 69 %3 1 Commencement of operations on November 29, 2012. 2 Calculated based on average shares outstanding during the period. 3 Not annualized. 4 Annualized. The accompanying notes are an integral part of these financial statements. 21 PureFundsTM ETFs Financial Highlights For a capital share outstanding throughout the period PureFundsTM ISE Mining Service ETF Period Ended September 30, 20131 Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net investment income (loss) 2 Net realized and unrealized gain (loss) on investments and foreign currency ) Total from investment operations ) Less Distributions: Distributions from net investment income ) Total distributions ) Net asset value, end of period $ Total Return -13.54 %3 Ratios/Supplemental Data: Net assets at end of period (000’s) $ Expenses to Average Net Assets %4 Net Investment Income (Loss) to Average Net Assets %4 Portfolio Turnover Rate 2 28 %3 1 Commencement of operations on November 29, 2012. 2 Calculated based on average shares outstanding during the period. 3 Not annualized. 4 Annualized. The accompanying notes are an integral part of these financial statements. 22 PureFundsTM ETFs Notes to Financial Statements September 30, 2013 NOTE 1 – ORGANIZATION . PureFunds™ ISE Diamond/Gemstone ETF, PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF and PureFunds™ ISE Mining Service ETF, (each a “Fund”, or collectively the “Funds”) are series of FactorShares Trust (the “Trust”), an open-end management investment company consisting of multiple investment series, organized as a Delaware statutory trust on July 1, 2009. The Trust is registered with the SEC under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company and the offering of the Funds’ shares (“Shares”) is registered under the Securities Act of 1933, as amended (the “Securities Act”). PureFunds™ ISE Diamond/Gemstone ETF seeks to provide investment results that, before fees and expenses, correspond generally to the price and yield performance of the ISE Diamond/Gemstone™ Index (the “Underlying Index”). PureFunds™ Junior Silver (Small Cap Miners/Explorers) ETF seeks to provide investment results that, before fees and expenses, correspond generally to the price and yield performance of the ISE Junior Silver (Small Cap Miners/Explorers)™ Index (the “Underlying Index”). PureFunds™ ISE Mining Service ETF seeks to provide investment results that, before fees and expenses, correspond generally to the price and yield performance of the ISE Mining Service™Index (the “Underlying Index”). The Funds commenced operations on November 29, 2012. The Funds currently offer one class of shares, which have no front end sales loads, no deferred sales charges, and no redemption fees. The Funds may issue an unlimited number of shares of beneficial interest, with no par value. All shares of the Funds have equal rights and privileges. Shares of the Funds are listed and traded on the NYSE Arca, Inc. Market prices for the shares may be different from their net asset value (“NAV”). Each Fund issues and redeems shares on a continuous basis at NAV only in blocks of 50,000 shares, called “Creation Units.” Creation Units are issued and redeemed principally in-kind for securities included in a specified universe. Once created, shares generally trade in the secondary market at market prices that change throughout the day in amounts less than a Creation Unit. Except when aggregated in Creation Units, shares are not redeemable securities of a Fund. Shares of a Fund may only be purchased or redeemed by certain financial institutions (“Authorized Participants”). An Authorized Participant is either (i)a broker-dealer or other participant in the clearing process through the Continuous Net Settlement System of the National Securities Clearing Corporation or (ii)a DTC participant and, in each case, must have executed a Participant Agreement with the Distributor. Most retail investors do not qualify as Authorized Participants nor have the resources to buy and sell whole Creation Units. Therefore, they are unable to purchase or redeem the shares directly from a Fund. Rather, most retail investors may purchase shares in the secondary market with the assistance of a broker and are subject to customary brokerage commissions or fees. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES. The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation. Securities listed on a securities exchange, market or automated quotation system for which quotations are readily available (except for securities traded on NASDAQ), including securities traded over the counter, are valued at the last quoted sale price on the primary exchange1 or market (foreign or domestic) on which they are traded on valuation date (or at approximately 4:00 pm Eastern Time if a security’s primary exchange is normally open at that time), or, if there is no such reported sale on the valuation date, at the most recent quoted bid price. For securities traded on NASDAQ, the NASDAQ Official Closing Price will be used. 1 For a security that trades on multiple exchanges, the primary exchange will generally be considered to be the exchange on which the security is normally most actively traded. 23 PureFundsTM ETFs Notes to Financial Statements September 30, 2013 (Continued) Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Funds’ Board of Trustees. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of September 30, 2013, the Funds did not hold any fair valued securities. As described above, the Funds utilize various methods to measure the fair value of their investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2- Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Funds’ investments as of September 30, 2013: PureFunds™ ISE Diamond/Gemstone ETF Description^ Level 1 Level 2 Level 3 Total Common Stocks $ $
